Title: [Diary entry: 17 September 1772]
From: Washington, George
To: 

17. This day agreed with my Overseer Powell, at the lower Plantation on Rappah. [Little Falls Quarter] to continue another year on the same lay as the last provided the Number of hands are not Increased—but, if I should add a hand or two more, & let him (as I am to do at any rate) choose 5 of the best Horses at that Quarter & the upper one [Ferry Farm] he is in that case to receive only the 8th. of what Corn, Wheat, & Tobo. he makes on the Plantation.